Citation Nr: 9912948	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


REMAND

The Board remanded this case in December 1996, in part, to 
afford the veteran an examination to ascertain whether there 
was any current bilateral leg disorder, and for an opinion as 
to whether any current disability was related to trauma in 
service.  The claims folder was to be made available tot he 
examiner for review.  

The veteran was afforded a VA examination in October 1998.  
While it appears that the RO made the claims folder available 
to the examiner, there is no indication that the examiner 
actually reviewed the folder.  

On the examination, the examiner reported that there was a 
varus alignment of both knees, but went on to report an 
impression that the knees were normal bilaterally.  Varus is 
defined as meaning, bent inward and denoting a deformity.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 26th  Ed. 1984.  
The examiner did not express an opinion as to the etiology of 
the varus alignment, although the examiner was requested in 
the previous remand to report the etiology of any abnormality 
found.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1997).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the instructions contained in a remand from the 
Board create in the veteran as a matter of law, the right to 
compliance with the remand order.  Where the remand order is 
not complied with, the Board commits error if it does not 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, this case must be REMANDED for the 
following:

1.  The RO should take all necessary 
steps to obtain any treatment records 
pertaining to a disability of the 
veteran's lower extremities since April 
1997.

2.  The RO should then afford the veteran 
an appropriate examination in accordance 
with the instructions contained in the 
Board's December 1996 remand.  The 
examiner should review the claims folder 
prior to completing the examination 
report.  The examiner should also express 
an opinion as to the etiology of any 
abnormality of the lower extremities.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




